Evans, J.
1. The power of the court to direct a verdict is limited to-cases where there is no conflict in the evidence and where that introduced, with all reasonable deductions or inferences therefrom, demands a particular verdict. Civil Code, § 5331.
2. Hence, in a suit to recover damages for the destruction of property by fire, caused by the emission of sparks from a locomotive of the defendant, alleged to have been run without a proper spark-arrester and operated in a careless and negligent manner, where there is some evidence that the damage claimed was caused by fire originating from sparks emitted by the locomotive, and that the locomotive was not equipped with a proper spark-arrester, and was carelessly and negligently operated, it was error to direct a verdict for the defendant.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent.